

116 HRES 887 IH: Recognizing a Space Coast Symbol of Kindness and urging acts of kindness throughout our Nation.
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 887IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Posey submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing a Space Coast Symbol of Kindness and urging acts of kindness throughout our Nation.Whereas we are kind when we act in the best interests of another without expecting anything in return;Whereas our national character is to lift one another up by being kind;Whereas the United States has been a beacon of kindness to the rest of the world;Whereas kindness for each other brings unity and makes our Nation stronger than any one of us to meet our challenges;Whereas we need the healing and compassion that kindness can bring us in these times;Whereas children are often the best teachers of kindness;Whereas the students of the transitional kindergarten of Tropical Elementary School, Brevard County, Florida, have created a special Symbol of Kindness; andWhereas these special children have won the hearts of people from many States in appreciation and support for their Symbol of Kindness: Now, therefore, be itThat the House of Representatives expresses support for the recognition of the Symbol of Kindness created by the students of the transitional kindergarten of Tropical Elementary School, Brevard County, Florida. 